Case 1:20-cv-07628-PAC Document 19 Filed 09/23/20 Page 1of1
RETURN OF SERVICE

UNITED STATES DISTRICT COURT
Southern District of New York

Index Number: 20-CV-7628 Date Filed:

Plaintiff:
U.S. Securities and Exchange Commission

vs.

Defendant:
Rogas, Adam

For:

U.S. Securities and Exchange Commission
100 F St NE

Washington, DC 20549

Received by Cavalier CPS to be served on Rogassi Enterprises, LLC, Registered Agent: Nevada LLC Solutions, LLC,
2445 Fire Mesa Street, Suite 100, Las Vegas, NV 89128.

|, Diana Brown, do hereby affirm that on the 18th day of September, 2020 at 2:55 pm, I:

Served Summons & Complaint; Plaintiff Securities and Exchange Commission's Notice of Motion and Ex Parte
Emergency Motion for Asset Freeze, Order to Show Cause, and Other Relief; [Proposed] Asset Freeze and Order
Granting Other Emergency Relief and Setting Hearing; Asset Freeze and Order Granting Other Emergency Relief and
Setting Hearing; Memorandum of Law in Support of Plaintiff Securities and Exchange Commission's Ex Parte Emergency
Motion for Asset Freeze, Order to Show Cause, and Other Relief; Declaration of Gregory A. Kasper; Declaration of Eric
Day with Exhibits 1-20 personally to Michael Grossa as authorized recipient for registered agent of Rogassi Enterprises,
LLC. Service occurred at Registered Agent: Nevada LLC Solutions, LLC, 2445 Fire Mesa Street, Suite 100, Las Vegas,
NV 89128.

| am a natural person over the age of eighteen and am not a party to or otherwise interested in the subject matter in
controversy. | am a private process server authorized to serve this process in accordance with relevant law. Under penalty of
perjury, | declare that the foregoing is true and correct.

  

S King Street
Leesburg, VA 20175
(703) 431-7085

Our Job Serial Number: CAV-2020007585
Ref: DRO-56120

Copyright © 1992-2020 Database Services, Inc. - Process Server's Toolbox V8.1t

 
